Citation Nr: 0321144	
Decision Date: 08/22/03    Archive Date: 09/02/03

DOCKET NO.  01-00 549	)	DATE
	)
	

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Cindy B. Smith, Esq.


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel





INTRODUCTION

The veteran had recognized guerilla service from May to June 
1945 and regular service in the Philippine Army from June 
1945 to March 1946.  He died on March )[redacted]
, 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2000 rating decision of the Department of 
Veterans Affairs (VA) Manila Regional Office (RO) which 
denied his claim for TDIU benefits.  

By May 2001 decision, the Board denied entitlement to TDIU 
benefits, and in July 2001, the veteran appealed the Board's 
determination to the Court of Appeals for Veterans Claims 
(Court).  In January 2003, the Court vacated the Board 
decision and remanded the case to the Board.  In April 2003, 
however, the Court received notice of the veteran's death.  
That month, the Court withdrew its January 2003 memorandum 
decision and the February 2003 judgment.  The court also 
vacated the Board's May 2001 decision and dismissed the 
veteran's appeal for lack of jurisdiction.


FINDINGS OF FACT

1.  The veteran in this case served during World War II.

2.  He died on March )[redacted]
, 2002.


CONCLUSION OF LAW

Due to the death of the veteran, prior to promulgation of a 
decision in the case, the Board has no jurisdiction to 
adjudicate the merits of this claim.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2002). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2002).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2002).


ORDER

The appeal is dismissed.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

